Name: Commission Regulation (EC) No 2431/96 of 17 December 1996 fixing the reference prices for fishery products for the 1997 fishing year (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  prices;  fisheries;  consumption
 Date Published: nan

 20 . 12 . 96 MENl Official Journal of the European Communities No L 331 / 19 COMMISSION REGULATION (EC) No 2431 /96 of 17 December 1996 fixing the reference prices for fishery products for the 1997 fishing year (Text with EEA relevance) Article 16 ( 1 ) thereof may be taken , and fixed taking account of the situation on the market in those products; Whereas the reference prices for the fishes of the species Thunnus and Euthynnus, specified in Annex III to Regu ­ lation (EEC) No 3759/92 are based on the weighted average of the free-at-frontier prices recorded on the most representative markets in the Member States during the three preceding years; Whereas for the carp and salmon referred to in Annex IV (A) to Regulation (EEC) No 3759/92, reference prices are fixed on the basis of the average of the producer prices recorded during the three years preceding the date on which the reference price is fixed for a product with commercial characteristics as set out in Commission Regulation (EEC) No 2210/93 (4), as amended by Regula ­ tion (EC) No 843/95 0; Whereas, for the frozen and salted products specified in Annex V to Regulation (EEC) No 3759/92 for which no reference price is fixed for the fresh product, the reference prices are determined on the basis of the reference price applied to a commercially similar fresh product; however, given the quantities of certain frozen and salted products and the conditions governing their importation, it does not appear necessary to fix a reference price for such products in the immediate future; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 3318/94 (2), and in par ­ ticular the first subparagraph of Articles 22 (6) and 23 (5) thereof, Whereas Article 22 ( 1 ) of Regulation (EEC) No 3759/92 provides, among other things, for reference prices valid for the Community to be fixed each year, by product cat ­ egory, for the products specified in Annexes I, II, III, IV (B) and V to that Regulation , subject to the consultation procedures laid down for certain products within the framework of the GATT; Whereas Article 23 ( 1 ) of Regulation (EEC) No 3759/92 allows, inter alia, the fixing of reference prices for the products referred to in Annex IV (A) before the beginning of each marketing year; Whereas Article 22 (2) of Regulation (EEC) No 3759/92 provides that the reference price for the products speci ­ fied in Annex I (A), (D) and (E) thereto must be equal, respectively, to the withdrawal and selling prices fixed in accordance with Article 11 ( 1 ) and Article 13 thereof; Whereas Community withdrawal and selling prices for the products concerned were fixed for the 1997 fishing year by Commission Regulation (EC) No 2427/96 (3); Whereas, the reference prices for the products specified in Annexes I (B) and (C) and IV (B) to Regulation (EEC) No 3759/92 are determined on the basis of the average of the reference prices for the fresh product, account being taken of the processing costs and of the need to ensure a price relationship in keeping with the market situation ; Whereas the reference prices for the products specified in Annex II to Regulation (EEC) No 3759/92 must be derived from their guide prices by reference to the price level at which the intervention measures provided for in HAS ADOPTED THIS REGULATION : Article 1 The reference prices for the 1997 fishing year for the products specified in Annexes I , II, III, IV (A), (B) and V to Regulation (EEC) No 3759/92 shall be as shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1997 . (') OJ No L 388 , 31 . 12. 1992, p. 1 . (2) OJ No L 350 , 31 . 12 . 1994, p. 15 (3) See page 4 of this Official Journal (4) OJ No L 197, 6. 8 . 1993, p . 8 . 0 OJ No L 85, 19 . 4. 1995, p. 13 . No L 331 /20 EN Official Journal of the European Communities 20 . 12. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1996 . For the Commission Emma BONINO Member of the Commission 20 . 12 . 96 PEN Official Journal of the European Communities No L 331 /21 ANNEX 1 . Reference prices of products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra , A (') B C ) Herring of the species 1 0 0 128 128 Clupea harengus 2 0 0 198 198 ex 0302 40 05, ex 0302 40 10 and 3 0 0 186 186 ex 0302 40 98 4 0 0 116 116 5 0 0 221 221 Sardines of the species 1 0 0 259 160 Sardina pilchardus 2 0 0 324 160 ex 0302 61 10 3 0 0 367 160 4 0 0 237 160 Dogfish 1 622 456 622 414 (Squalus acanthias) 2 530 373 530 332 0302 65 20 3 290 207 290 1 66 Dogfish 1 516 387 484 322 (Scyliorhinus spp.) 2 516 387 451 322 0302 65 50 3 355 258 290 148 Redfish 1 0 0 908 908 (Sebastes spp.) 2 0 0 908 908 0302 69 31 and 0302 69 33 3 0 0 767 767 Cod of the species 1 1 063 1 004 768 590 Gadus morhua 2 1 063 1 004 768 590 0302 50 10 3 1 004 827 590 472 4 791 543 449 319 5 555 319 331 213 Coalfish 1 549 549 427 427 (Pollachius virens) 2 549 549 427 427 0302 63 00 3 543 543 421 421 4 463 317 232 171 Haddock 1 742 660 577 495 (Melanogrammus aeglefinus) 2 742 660 577 495 0302 62 00 3 635 536 445 305 4 536 437 396 264 Whiting 1 572 536 429 286 (Merlangius merlangus) 2 572 536 429 286 0302 69 41 3 543 436 393 164 4 379 257 279 157 Ling (Molva spp.) 1 767 587 632 451 0302 69 45 2 749 569 614 433 3 677 496 541 361 Mackerel of the species 1 0 0 202 202 Scomber scombrus 2 0 0 202 179 ex 0302 64 05, ex 0302 64 10 and 3 0 0 202 167 ex 0302 64 98 Spanish mackerel of the species 1 0 0 239 211 Scomber japonicus 2 0 0 239 197 ex 0302 64 05, ex 0302 64 10 and 3 0 0 197 160 ex 0302 64 98 4 0 0 154 98 No L 331 /22 EN Official Journal of the European Communities 20 . 12. 96 Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B C ) Extra , A (') B C ) Anchovies (Engraulis spp.) 0302 69 55 1 2 3 4 0 0 0 0 0 0 0 0 794 844 695 288 447 447 447 288 Plaice (Pleuronectes platessa) 0302 22 00  1 January to 30 April 1997 1 2 3 4 752 752 727 568 710 710 669 501 410 410 410 384 410 410 410 384  1 May to 31 December 1997 1 2 3 4 1 035 1 035 1 000 782 977 977 920 690 563 563 563 529 563 563 563 529 Hake of the species Merluccius merluccius ex 0302 69 68 1 2 3 4 5 3 261 2 478 2 446 2 087 1 956 3 065 2 315 2 282 1 924 1 793 2 576 1 924 1 891 1 630 1 533 2 380 1 761 1 728 1 337 1 239 Megrim (Lepidorhombus spp.) 0302 29 10 1 2 3 4 1 557 1 373 1 282 824 1 190 1 007 916 458 1 465 1 282 1 190 732 1 099 916 824 366 Ray's bream (Brama spp.) 0302 69 75 1 2 1 212 855 927 570 1 140 784 855 499 Dab (Limanda limanda) ex 0302 29 90 1 2 658 503 581 426 542 387 426 271 Flounder (Platichthys flesus) ex 0302 29 90 1 2 363 272 318 227 318 227 250 159 Albacore or longfinned tuna (Thunnus alalunga) 0302 31 10 and 0302 31 90 1 2 2 208 2 208 1 325 1 258 1 703 1 609 1 609 1 514 Cuttlefish (Sepia officinalis and Rossia macrosoma) ex 0307 41 10 1 2 3 0 0 0 0 0 0 1 012 1 012 633 759 759 380 Whole or gutted fish with head (') Without head (') Extra, A (') B (') Extra, A (') B ( · ) Monkfish (Lophius spp .) 0302 69 81 1 2 3 4 5 1 630 2 083 2 083 1 744 951 1 177 1 630 1 630 1 291 498 4 168 3 937 3 705 3 242 2316 3 242 3 011 2 779 2316 1 389 20 . 12. 96 EN Official Journal of the European Communities No L 331 /23 Size (') All presentations Species A (') B (') Shrimps of the species 1 1 393 1 179 Crangon crangon 2 643 643 ex 0306 23 31 and ex 0306 23 39 cooked in water fresh or chilled AC) B (') A (') B (') Deep-water prawns 1 4 838 4 269 1 141 913 (Pandalus borealis) 2 1 707 1 707  ex 0306 23 10 Whole (') Edible crabs 1 1 272 (Cancer pagurus) 2 954 ex 0306 24 30 Whole (') Tails (') E (') Extra, A (') B (') Extra, A (') B (') Norway lobster 1 4 342 4 342 * 3 108 3 451 2 300 (Nepbrops norvegicus) 2 4 342 2 971 1 737 2 876 1 534 ex 0306 29 30 3 3 885 2 971 1 737 2 109 1112 4 2 514 2 057 1 143 1 764 537 Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra , A (') B (') Sole (Solea spp.) 1 4 588 4 078 3 569 2 804 0302 23 00 2 4 588 4 078 3 569 2 804 3 4 333 3 823 3 314 2 549 4 3 569 3 059 2 549 2 039 5 3 059 2 549 2 039 1 784 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92 . 2. Reference prices for the products listed in Annex II to Regulation (EEC) No 3759/92 CN code Description A. Frozen products falling within CN codes 0303 and 0304 0303 31 10 Greenland halibut (Reinhardtius hippoglossoides) Reference prices (ECU/tonne) 1 615 0303 79 71 Sea bream (Dentex dentex and Pagellus spp.) 1 296 Hake (Merluccius spp.) Whole fish : 0303 78 10  with or without head 931 ex 0304 20 55, Fillets : ex 0304 20 58  interleaved or in industrial blocks , with bones (stan ­ dard) 1 165  interleaved or in industrial blocks , boneless 1 358  individual or fully interleaved fillets , with skin 1 210  individual or fully interleaved fillets , skinless 1 299  blocks in immediate packing weighing not more than 4 kg 1 373 No L 331 /24 EN Official Journal of the European Communities 20 . 12. 96 CN code DesDescription Reference prices(ECU/tonne) ex 0304 20 56 Merluccius hubbsi Fillets :  interleaved or in indus dard) trial blocks , with bones (stan ­ 1 049  interleaved or in indu industrial blocks , boneless 1 222  individual or fully inteinterleaved fillets , with skin 1 089  individual or fully inteinterleaved fillets , skinless 1 169  blocks in immediate than 4 kg packing weighing not more 1 236 ex 0304 90 47 Pieces and other meat 1 162 B. Frc zen products falling within CN code 0306 : 0306 13 40 Shrimps Parapenaeus Iongirost ris 3 502 0306 13 50 Shrimps of the genus PerPenaeus 6 787 C. Frc zen products falling within CN code 0307: Squid of the genus Loligo 0307 49 35  Loligo patagonica: whole, not cleaned cleaned 898 1 078 0307 49 31  Loligo vulgaris: whole, not cleaned cleaned 1 797 2 156 0307 49 33  Loligo pealei: whole , not cleaned cleaned 1 078 1 258 ex 0307 49 38  Loligo opalescens: whole , not cleaned cleaned 719 854 0307 49 38  other species : whole , not cleaned cleaned 988 1 168 0307 49 51 Squid (Ommastrephes sagittatus): Illex spp . whole, not cleaned tube cylinder 817 1 552 2 328 ex 0307 99 11  Illex illecebrosus: whole, not cleaned tube cylinder 762 1 449 2 173 ex 0307 99 1 1  Illex argentinus: whole, not cleaned tube cylinder 762 1 449 2 173 ex 0307 99 1 1  other species : whole , not cleaned tube cylinder 762 1 449 2 173 0307 49 01 , 0307 49 18 Cuttle fish (Sepia officine and sÃ ©pioles (Sepiola rondeleti i lis and Rossia macrosoma) rondeleti) 1 673 0307 59 10 Octopus ( Octopus spp .) 1 624 20 . 12. 96 I EN I Official Journal of the European Communities No L 331 /25 3 . Reference prices for the products listed in Annex III to Regulation (EEC) No 3759/92 Tuna (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis) and other species of the genus Euthynnus, fresh, chilled or frozen , for the industrial manufacture of products falling within CN code 1604: Reference prices (ECU/tonne) Product Whole Gilled and gutted Other (for example 'heads off') A. Albacore or longfinned tuna (Thunnus alalunga), frozen : 0303 41 11 , 0303 41 13, 0303 41 19 1 419 1 617 1 758 B. Yellowfin tuna (Thunnus albacares): 1 ) weighing more than 10 kg each (') 0302 32 10, 0303 42 12, 0303 42 32, 0303 42 52 1 013 1 156 1 256 2) weighing not more than 10 kg each ('): 0302 32 10, 0303 42 18 , 0303 42 38 , 0303 42 58 790 901 980 C. Lisatos or stripe bellied bonito (Euthynnus (Katsuwonus) pelamis): 0302 33 10, 0303 43 1 1 , 0303 43 13, 0303 43 19 628 716 779 D. Fish of the genus Thunnus and Euthynnus excluding Bluefin tuna (Thunnus thynnus), fresh or chilled and bigeye tuna (Parathunnus obesus or Thunnus obesus), fresh or chilled : ex 0302 39 19, 0302 69 21 , ex 0303 49 41 , ex 0303 49 43, ex 0303 49 49, 0303 79 21 , 0303 79 23, 0303 79 29 760 866 942 (') Reference to weight applies to whole products . 4. Reference prices for certain products listed in Annex IV (A) of Regulation (EEC) No 3759/92: Product Form Periods from Reference prices(ECU/t) Carp falling within CN code 0301 93 00 live, weighing at least 800 g 1 . 1 , to 31 . 7.1997 1 . 8 , to 30.11.1997 1.12. to 31.12.1997 1 375 1 650 1 650 Atlantic salmon (Salmo salar) fresh, chilled or frozen falling within CN codes ex 0302 12 00 ,  whole  3 329 ex 0303 22 00 ,  gutted  3 699 ex 0304 10 13,  gutted without head  4 070 ex 0304 20 13  fillets  4 810 No L 331 /26 f EN Official Journal of the European Communities 20 . 12. 96 5. Reference prices for the product listed in Annexes IV (B) sLnd V to Regulation (EEC) No 3759/92 Frozen and salted products falling within CN code 0303 and 0304: Species Presentation Reference prices(ECU/tonne) 1 . Redfish (Sebastes spp.) 0303 79 35 0303 79 37 Whole fish :  with or without head Fillets : 933 '  with bones ('standard') 1 858 0304 20 35 i  boneless 2 141 0304 20 37  blocks in immediate packing weighing not more than 4 kg 2219 ex 0304 90 31 Pieces and other meat 1 311 2 . Cod (Gadus morhua, Gad ogac and Gadus macrot phalus) and fish of the speci Boreogadus saida 0303 60 11 , 0303 60 19 , 0303 60 90, 0303 79 41 us T'- es Whole fish :  with or without head 1 062 Fillets :  interleaved or in industrial blocks, with bones ('standard') 2 380 0304 20 21 0304 20 29 &lt;  interleaved or in industrial blocks, boneless  individual or fully interleaved fillets , with skin  individual or fully interleaved fillets , skinless  blocks in immediate packing weighing not more than 4 kg 2 639 2 500 2 886 2818 ex 0304 90 35, ex 0304 90 3 ex 0304 90 39 8 , Pieces and other meat 1 392 3 . Coalfish (Pollachius virens) 0303 73 00 Whole fish :  with or without head Fillets : 728  interleaved or in industrial blocks, (standard)  interleaved or in industrial blocks, boneless 1 473 1 623 0304 20 31  individual or fully interleaved fillets , with skin  individual or fully interleaved fillets, skinless 1 476 1 665 l  blocks in immediate packing weighing notmore than 4 kg 1 700 ex 0304 90 41 Pieces and other meat 977 20 . 12. 96 TEN Official Journal of the European Communities No L 331 /27 Species Presentation Reference prices(ECU/tonne) 4. Haddock (Melanogrammus aeglefinus) 0303 72 00 0304 20 33 &lt; ex 0304 90 45 Whole fish :  with or without head Fillets :  interleaved or in industrial blocks, with bones (standard)  interleaved or in industrial blocks, boneless  individual or fully interleaved fillets , with skin  individual or fully interleaved fillets, skinless  blocks in immediate packing weighing not more than 4 kg Pieces and other meat 886 2 198 2 633 2 537 2 767 2 931 1 038 5. Mackerel of the species Scomber scombrus and Scomber japonicus and fish of the species Orcynopsis unicolor 0303 74 10 &gt;| 0303 74 1 1 0303 74 20 0303 79 60 0303 79 61 0303 79 62 0304 20 53 ex 0304 90 97 ;s er te &gt; Whole fish :  with head  without head Fillets : Sides 399 441 710 575 6. Alaska pollack (Theragra chalcogramma) ex 0304 20 85 Fillets :  interleaved or in industrial blocks, with bones ('standard')  interleaved or in industrial blocks, boneless 1 104 1 285 7. Swordfish (Xiphias gladius) ex 0303 79 87 Whole fish , with or without head 3 164 8 . Cod (Gadus morhua, Gadus ogac and Gadus macroce ­ phalus) and fish of the specie Borreogadus saida 0305 62 00 , 0305 69 10 s s Salted fish , not dried or smoked, and fish in brine &lt; 1,1 kg &gt; 1,1 kg; &lt; 2,1 kg &gt; 2,1 kg 2 638 2 898 3313